UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2027


DAVID ALLEN WARD,

                    Plaintiff - Appellant,

             v.

ROGER PAUL WILLIAMS, JR.; STEELEHOUSE LLC; JESSE HOFFMAN;
EXECUHOME REALTY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:18-cv-02708-DKC)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Allen Ward, Appellant Pro Se. Michael Joseph Lentz, FRANKLIN & PROKOPIK,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Allen Ward seeks to appeal the district court’s order denying his motion for

entry of default, quashing service, denying Appellees’ motion to dismiss, and providing

Ward 60 days to effect service of process. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The order Ward seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process

                                                                             DISMISSED




                                            2